Citation Nr: 1811174	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-31 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of right hand injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in December 2017; the hearing transcript has been associated with the file and has been reviewed.  


FINDING OF FACT

Residuals of the Veteran's in-service right hand injury are pain and loss of flexion of his long and index fingers, while numbness and muscle atrophy are a result of his nonservice-connected nerve entrapment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of injury to right hand, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.73, Diagnostic Code 5309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran currently has a 10 percent rating under Diagnostic Code 5309.  Diagnostic Code 5309 applies to Group IX muscles and states that forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  A note states that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc. Rate on limitation of motion, minimum 10 percent.  38 C.F.R. § 4.73 (2017).

Diagnostic Code 5229 states that for limitation of motion of the index or long finger, a noncompensable rating is warranted when there is a gap of less than once inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees.  A 10 percent rating is warranted when there is a gap of one inch or more when there is a gap of less than once inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a (2017).

When an evaluation of a disability is based on limitation of motion, the Board must also consider in conjunction with the otherwise applicable diagnostic code any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown 8 Vet App 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability due to damage or inflammation in parts of the system to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant 38 C.F.R. § 4.40, Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At his December 2017 Board hearing the Veteran testified that he has numbness in his fingers, which sometimes makes it difficult to pick things up, and is unable to make a complete fist because his fingers won't go all the way down.

In 2007, the Veteran was evaluated by a private doctor.  The doctor concluded with an assessment of right carpal tunnel syndrome, severe, and possible compression of the ulnar nerve at the wrist versus peripheral neuropathy.  The Veteran underwent a right carpal tunnel release and right Guyon canal decompression in July 2007. In November 2013 the Veteran's right hand was evaluated by a private doctor.  The doctor noted the Veteran's decreased motion in his right hand and stated that it "is unclear whether this is the result of the diabetes and an aspect of peripheral neuropathy and some muscle atrophy or some of this is the result of history of the crush injury."

In August 2012 the Veteran underwent a VA examination.  Testing showed limitation of motion or painful motion of the right index and long finger.  He had a gap of less than once inch between his fingertips and proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  He had no gap between the thumb pad and the fingers.  He also had no limitation of finger extension and no additional loss of range of motion on repetitive use.  He had less movement than normal in his long and index fingers after repetitive use.

He underwent another VA examination in January 2017.  He complained of weakness of grip strength, pain with vigorous weight-bearing, numbness and tingling, fatigue, and stiffness.  He stated his hand gets sore and stiff after using a chainsaw for awhile, his hand gets cold quickly in the winter, and it is hard to pull the trigger when target shooting.  Range of motion testing showed normal extension and a gap of one centimeter between his index and long fingers and the proximal transverse crease of the hand on maximal finger flexion.  He had no additional loss of function or range of motion after three repetitions.  Pain and fatigue were noted to limit functional ability with repeated use over a period of time and during a flare-up.  He was noted to have muscle atrophy likely due to carpal tunnel syndrome.  

In a February 2017 opinion, the January 2017 VA examiner explained that the Veteran's crush injury in service caused metacarpal fractures that have since healed with mild limitation of motion.  The Veteran was subsequently diagnosed with median and ulnar nerve entrapment after service.  The examiner stated that the entrapment is at the level of the wrist and there is no evidence for involvement of the carpal bones.  The examiner opined that it is more likely than not that the carpal tunnel syndrome and ulnar nerve entrapment is unrelated to the Veteran's service, to include his crush injury, and instead due to occupational use after service.  The examiner noted that the onset of the nerve entrapment was more than 35 years after the original in-service hand injury and there is no nexus by which to link the two conditions. 

The Board acknowledges all of the Veteran's complaints regarding his right hand.  The Board further notes the Veteran's testimony that his private physician indicated it could not be neuropathy because there was only involvement of one hand and no involvement of the feet.  The Veteran is competent to relay such information; however, the private physician's own treatment record was inconclusive as to whether or not to characterize it as neuropathy.  Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative).  Thus, the most probative medical evidence, that of the January 2017 VA medical examiner, supports that the Veteran's nerve entrapment issues are not related to his in-service crush injury for which he is service-connected.  As the evidence supports that the symptoms of the nerve entrapment can be separated from the residuals of the in-service crush injury, only the later may be considered when determining a disability evaluation.   

The evidence supports that the Veteran has residual disability in his right hand due to the in-service crush injury manifested by limitation of motion in his index and long fingers.  Under Diagnostic Code 5229 limitation of motion of the index and long fingers warrants a maximum schedular rating of 10 percent.  A 10 percent rating is warranted where extension is limited by more than 30 degrees or there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  Here, range of motion testing on VA examination in 2012 and 2017 both showed normal extension and a gap of less than once inch between the Veteran's fingertips and the proximal transverse crease of the palm.  Thus, a rating in excess of 10 percent under Diagnostic Code 5229 is not warranted.  Further, limitation of motion of the thumb, which is rated separately under Diagnostic Code 5228, has not been shown.

A rating in excess of 10 percent is assigned for at least moderately severe injures of Group VII muscles, affecting flexion of the wrist and fingers, or Group VIII muscles, affecting extension of the wrist, fingers, and thumb and abduction of the thumb.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5308.  Here, the evidence does not reflect that the Veteran's in-service crush injury affected those muscles and resulted in any loss of extension or loss of flexion of the wrist.  Therefore, a rating under Diagnostic Code 5307 or 5308 is not applicable.

Thus, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for residuals of right hand injury.  The Veteran's symptoms of pain and loss of flexion in the long and index fingers are contemplated by the 10 percent rating currently assigned.  On VA examination in both 2012 and 2017 the Veteran was noted not to have any additional loss of range of motion on repetitive-use testing.  The Veteran's numbness in his fingers and muscle weakness have been attributed to nonservice-connected nerve entrapment.

The Board finds that an extraschedular rating is not warranted as the Veteran's symptoms, including pain and loss of flexion, identified as being residuals of his in-service hand injury, are contemplated in the rating assigned.  Painful motion, and the effects of repetitive motion, weakness, fatigability, swelling, and atrophy are all contemplated by the schedular rating criteria set forth in 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.40, 4.41, 4.44, 4.45, 4.46, and 4.59.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  38 C.F.R. § 3.321(b)(1).  

Finally, the Board finds that the Veteran has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.


ORDER

An evaluation in excess of 10 percent for residuals of right hand injury is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


